Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claims 2-10 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines a garment steamer.  The steamer comprises a base body with a steam generator and a main body including the generated steam passed up inside the body to an outside thereof.  A pair of side tensioners are provided at opposite side surfaces of the main body.  The side tensioners “close” side holes formed in the side surfaces of the main body.  The side tensioners are configured to be folded and unfolded away from the main body in leftward and rightward directions.  The side tensioners are configured to move away from the side surfaces of the main body and open the side holes of the main body for allowing steam to pass outside of the main body.  The dependent claims further limit the structure of the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hitz illustrates a main body with an inner duct and a peripheral feeding duct for feeding steam into two manually expandable side tensioners.  The tensioners are manually extended and then are pneumatically extended by the peripheral ducts.  Mohan et a. illustrate a main body with ductwork and including sprung side tensioners with fluid passing therethrough.  Paris illustrates a main body with pivotable or swingable side portions.   McMillan illustrates a main body with mechanical side tensioners having steam holes all along the tensioners surfaces.  Bonn illustrates a main body with side tensioners and a front clamp placeable in from of the front presser once the body is translated up to the pressing platens.  Redlin illustrates a body including a pivoting front presser with pivotable clamps therealong.  Uchikoshi illustrates side tensioners and illustrates steam passing into the main body.
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732